Citation Nr: 0107542	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-05 474	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that granted service 
connection for PTSD, and assigned a 30 percent evaluation 
under Diagnostic Code 9411, effective from November 3, 1997.  
The veteran submitted a notice of disagreement in February 
1999, and the RO issued a statement of the case in February 
1999.  The veteran submitted a substantive appeal in March 
1999.  


REMAND

The issue on appeal must be considered under rating criteria 
in effect prior to, and on and after November 7, 1996.  The 
fact that the appeal is from a rating action which granted 
service connection for PTSD and assigned an initial 30 
percent rating also means that the decision of the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119 (1999) is applicable.  

There are significant outpatient treatment records showing 
treatment for PTSD in the claims folder dated prior to June 
1998.  

The veteran underwent a VA psychiatric examination in June 
1998, and at the conclusion of the examination, a Global 
Assessment of Functioning (GAF) score of 45 was assigned.  A 
GAF score of 45 is compatible with the inability to engage in 
gainful employment due to PTSD.  It was indicated in the 
examination report that the veteran's relationships with 
other family members were poor.  It was noted that the 
veteran had managed a bar for 20 years.  There was no comment 
as to whether he was still working in that capacity.  

It is essential that a VA examination report clinical 
findings and medical conclusions in terms of the old and new 
rating criteria for PTSD, as distinguished from assigning GAF 
scores, because the GAF scores are not precisely compatible 
with the rating criteria.  

The case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of, and dates of treatment by, 
all medical providers of treatment for 
his service-connected PTSD since his VA 
psychiatric examination in June 1998.  
Any necessary releases should be 
obtained.  All records of medical 
treatment identified must be associated 
with the claims folder.  

2.  After the above referenced 
development has been completed, the 
veteran should be accorded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner must comment 
as to the degree to which PTSD affects 
the veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment).  He must further comment as 
to the degree to which the PTSD results 
in reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
examiner must also be furnished a copy of 
the VA General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
on and after November 7, 1996) and, on 
examination of the veteran, the examiner 
must comment as to the presence or 
absence of each symptom and clinical 
finding specified therein for ratings 
from zero percent to 100 percent, and if 
present, the frequency and/or degree(s) 
of severity thereof.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been completed, to include obtaining all 
records, responses, and medical comments 
and opinions requested.  

4.  The RO should then review the claim 
for entitlement to a higher initial 
rating in excess of 30 percent for PTSD 
to determine if the claim may be granted.  
If the veteran's claim remains denied, he 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

 remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




